DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered.
 
Allowable Subject Matter
Claim(s) 1 – 7, 10 – 18, and 21 - 25 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a video data inter prediction method for use in a video coding apparatus, comprising: determining motion vectors of at least two control points of the current picture block based on motion vectors of at least two control points of a neighboring affine picture block of the current picture block and an affine motion model of the neighboring affine picture block, to obtain a first candidate motion information group; determining motion vectors of at least two control points of the current picture block, to obtain a second candidate motion information group, wherein the motion vector of a respective control point of the at least two control points of the current picture block is only a first available motion vector according to a preset sequence from one or more neighboring sample positions of the respective control point, and wherein the one or more neighboring sample positions are located on at least one neighboring picture block of the current picture block; generating a candidate motion information list of a current picture block, wherein the candidate motion information list comprises the first candidate motion information group and the second candidate motion information group, wherein the first candidate motion information group and the second candidate motion information group are indicated by a plurality of indices respectively, determining target motion information from the candidate motion information list; and encoding or decoding the current picture block based on the target motion information; wherein the first candidate motion information group comprises motion vectors of a first group of control points of the current picture block, and the second candidate motion information group comprises motion vectors of the first group of control points of the current picture block.  However, the closest prior art does not teach wherein the motion vectors of the first group of control points of the current picture block comprised in the second candidate motion information group are obtained by performing location transformation on motion vectors of a second group of control points; and the second group of control points is different from the first group of control points, the second group of control points comprises at least two control points of the current picture block, and the first group of control points comprises at least two control points of the current picture block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487